ORDER

PER CURIAM.
Eugene Jones (Defendant) appeals from the judgment upon his convictions by a jury of first-degree robbery, Section 569.020, RSMo 2000 armed criminal action, Section 571.015, RSMo 2000 and unlawful use of a weapon, Section 571.030, RSMo 2000. Defendant was sentenced as a prior offender to thirty year’s imprisonment. In his sole point, Defendant argues that the trial court plainly erred in denying his motion to proceed pro se because he gave a valid waiver of his right to counsel. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).